                  Case 3:20-cv-00391-BR         Document 1         Filed 03/09/20   Page 1 of 5




1    KYLE SCHUMACHER (BAR #121887)
     kschumacher@perryshields.com
2    PERRY, SHIELDS, CAMPBELL,
     FLOYD, PLLC
3    227 N. Loop 1604 E. Ste. 130
     San Antonio, TX. 78232
     503-482-8137 ph
4    281-715-3209 fax
5    Attorneys for Plaintiff
     Melinda Michelle Douglas
6
                                    UNITED STATES DISTRICT COURT
7

8                           DISTRICT OF OREGON – PORTLAND DIVISION

9
                                                      CASE NO. 3:20-cv-00391
10   Melinda Michelle Douglas,
11                           Plaintiff,               PLAINTIFF’S COMPLAINT FOR DAMAGES:
12
             v.
                                                         1. Violation of the Telephone Consumer
13                                                          Protection Act
     U. S. Bank National Association; and
14   DOES 1 through 100 inclusive,
15                           Defendants.
16
             COMES NOW Plaintiff Melinda Michelle Douglas (“Plaintiff” or “Douglas”), an
17   individual, based on information and belief, to allege as follows:
18                                             INTRODUCTION
19           1.      This is an action for damages brought by an individual consumer for Defendant’s

20   violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter
     “TCPA”), which prohibits the use of automated dialing equipment when making calls to
21
     consumers.
22
             2.      Plaintiff brings this action against Defendant U. S. Bank National Association
23
     (hereinafter “U. S. Bank”) for its abusive and outrageous conduct in connection with debt
24   collection activity.
25           3.      While many violations are described below with specificity, this Complaint

26   alleges violations of the statutes cited in their entirety.
             4.      The TCPA was designed to prevent calls like the ones described herein, and to
27



      Page 1 of 5                              Plaintiff’s Complaint
                  Case 3:20-cv-00391-BR       Document 1        Filed 03/09/20       Page 2 of 5




1    protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to

2    give consumers a choice as to how corporate entities may contact them and to prevent the
     nuisance associated with automated or prerecorded calls.
3
                                        JURISDICTION & VENUE
4
             5.      This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
5
     U.S.C. § 227.
6            6.      This venue is proper pursuant to 28 U.S.C. §1391(b).
7                                      GENERAL ALLEGATIONS
8            7.      Plaintiff Melinda Michelle Douglas is an individual residing in the state of
     Oregon and is a “debtor.”
9
             8.      At all relevant times herein, Defendant U. S. Bank engaged via mail, email, and
10
     telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt.”
11
             9.      At all relevant times, Defendant acted as a “debt collector.”
12           10.     Plaintiff had taken her first unsecured loan with U. S. Bank in approximately
13   2018.
14           11.      The loans Plaintiff took from Defendant U. S. Bank were extended primarily for

15   personal, family or household purposes and is therefore a “debt.”
             12.     Defendant U. S. Bank has been attempting to collect on a debt that originated
16
     from monetary credit that was extended primarily for personal, family, or household purposes,
17
     and was therefore a “consumer credit transaction.”
18           13.     Because Plaintiff, a natural person allegedly obligated to pay money to Defendant
19   U. S. Bank arising from what Plaintiff is informed and believes was a consumer credit
20   transaction, the money allegedly owed was a “consumer debt.”

21           14.     Plaintiff is informed and believes that Defendant is one who regularly collects or
     attempts to collect debts on behalf of itself and is therefore a “debt collector.”
22
             15.     Plaintiff’s account was an unsecured loan and Plaintiff began making payments
23
     on the accounts.
24
             16.     Plaintiff began making payments on the loan before he became financially unable
25   to keep up with the monthly payments.
26           17.      Defendant U. S. Bank began contacting Plaintiff in or about October of 2019 to

27   inquire about the status of the loans and to collect on the payments that were no longer being



      Page 2 of 5                             Plaintiff’s Complaint
               Case 3:20-cv-00391-BR           Document 1        Filed 03/09/20     Page 3 of 5




1    made.

2            18.    Plaintiff retained counsel to assist in dealing with the U. S. Bank debt and to seek
     some type of financial relief.
3
             19.    Counsel for Plaintiff sent a letter of revocation to U. S. Bank on or about
4
     September 21, 2019.
5
             20.    Plaintiff believes her revocation and representation letter was received by U. S.
6    Bank on September 27, 2019.
7            21.    Plaintiff informed U. S. Bank, through her letter of revocation, that she was
8    revoking her consent, if it was previously given, to be called on her telephone.
             22.    Plaintiff was frustrated that U. S. Bank continued to make unsolicited calls to her
9
     cellular telephone after contacting U. S. Bank to revoke her consent.
10
             23.    Plaintiff denies that she ever gave her express consent to be contacted on her
11
     cellular telephone by automatic dialing machines and pre-recorded messages.
12           24.    Defendant U. S. Bank continued to contact Plaintiff between approximately
13   October 26, 2019 – March 2, 2020; the type of contact was through phone calls to Plaintiff on
14   her cellular telephone.

15           25.    Despite notice being sent, Defendant continued to contact Plaintiff on her cellular
     telephone regarding collection of her outstanding debt.
16
             26.    U. S. Bank ignored Plaintiff’s letter of representation and continued to contact
17
     her for at least five (5) months following receipt of Plaintiff’s revocation letter.
18           27.    Despite being aware of Plaintiff’s September 21, 2019 revocation, U. S. Bank
19   continued to contact Plaintiff on her cellular telephone.
20           28.    U. S. Bank’s calls were frequent in nature and continued despite receiving written

21   confirmation that Plaintiff was revoking any consent that may have been previously given to be
     called on her cellular telephone.
22
                                         FIRST CAUSE OF ACTION
23                                         (Violation of the TCPA)
                                                (47 USC § 227)
24                                    (Against Defendant and Does 1-100)
25           29.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
26   above by reference as if fully stated herein.
27           30.    Since at least October of 2019, Defendant started calling Plaintiff’s cellular


      Page 3 of 5                             Plaintiff’s Complaint
                 Case 3:20-cv-00391-BR       Document 1       Filed 03/09/20      Page 4 of 5




1    telephone requesting that payment be made on the accounts Plaintiff held with Defendant.

2           31.     U. S. Bank continued to call Plaintiff frequently after Plaintiff withdrew her
     consent to be contacted by an automatic dialing machine.
3
            32.     Defendant would contact Plaintiff frequently regarding payment on the accounts.
4
            33.     Defendant placed the above cited calls using an artificial or prerecorded voice to
5
     deliver the collection messages without Plaintiff’s prior express consent.
6           34.     Defendant contacted Plaintiff on at least one hundred eighty-seven (187) separate
7    occasions after Plaintiff informed Defendant that she did not wish to be contacted on her cellular
8    telephone and withdrew any prior consent that may have been given.
            35.     All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing
9
     system” as defined by 47 U.S.C. §227(a)(1).
10
            36.     These calls were made to Plaintiff’s cellular telephone and were not calls for an
11
     emergency purpose as defined by 47 U.S.C. §227(b)(1)(A).
12          37.     These telephone calls by Defendant, or its agent(s), violated 47 U.S.C.
13   §227(b)(1)(A)(iii).
14                                       PRAYER FOR RELIEF

15   WHEREFORE, Plaintiff prays for judgment as follows:
            a.      An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
16
                    §227(b)(3)(B) & (C) for each and every violation.
17
            b.      Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct
18                  in the future.
19          c.      Pursuant to 15 U.S.C. 1692(k) both actual damages and statutory damages in an
20                  amount to be proven at trial.

21
                                                          Respectfully submitted,
22

23                                                        PERRY, SHIELDS, CAMPBELL,
                                                          FLOYD, PLLC
24

25   Dated: March 9, 2020                                 /s/ Kyle Schumacher
                                                          Kyle Schumacher
26
                                                          Attorneys for Plaintiff
27



      Page 4 of 5                           Plaintiff’s Complaint
               Case 3:20-cv-00391-BR         Document 1       Filed 03/09/20    Page 5 of 5




1

2                                   DEMAND FOR JURY TRIAL

3           Plaintiff hereby demands trial of this matter by jury.

4

5
                                                          PERRY, SHIELDS, CAMPBELL,
6
                                                          FLOYD, PLLC
7

8    Dated: March 9, 2020                                 /s/ Kyle Schumacher
                                                          Kyle Schumacher
9
                                                          Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



      Page 5 of 5                           Plaintiff’s Complaint
